Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/22/2021, has been entered and made of record.


Response to Arguments
Claim Rejections - 35 USC § 103
Applicant’s arguments filed 02/22/2021 have been fully considered, but they are not persuasive.
With respect to the claims as amended, Applicant argues that:
"…Takeshi generally describes a medical diagnosis image processing 
device that does not include the above emphasized features of amended 
Claim 1…For at least these reasons, Takeshi fails to disclose…amended 
Claim 1…" (Remarks, page 8)

The Examiner respectfully disagrees with Applicant’s premise and conclusion because Applicant does not explain the rationale behind Takeshi failing to disclose the amended features of the said claim, and the Examiner finds none. Nevertheless, the Examiner submits reference value indicating the disease state of the target specimen S…" and further that "…Dual CISH are identified and displayed, whereby a user such as a doctor can easily confirm whether the cell is positive or negative by his/her eyes. As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…" Thus, acquiring information of the subject and selecting as the reference combination: a first combination in response to the information of the subject indicating that the subject does not have a predetermined chromosomal abnormality; and a second combination in response to the information of the subject indicating that the subject has the predetermined chromosomal abnormality as claimed.
As a result, there are insubstantial differences between the prior art element and the corresponding element disclosed in Applicant's filed Specification/PG Pub. Consequently, the breadth of the claims permit the teachings of Takeshi to continue to read upon the claim language as currently stated because Applicant fails to explicitly define and describe subject matter in a way that prohibits the teachings of Takeshi from reading upon the claim language. Thus, the prior art of record does meet the limitation of the claims as disclosed within the rejection below.

Status of Claims
Claims 1 – 6, 8 – 12 and 16 – 20 are pending. Claims 1 – 6, 8 – 12 and 16 – 20 are considered below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 6, 8 – 12 and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over OTSUKA, Takeshi (US-20100322502-A1, hereinafter simply referred to as Takeshi).

Regarding independent claims 1 and 20, Takeshi teaches:
An image analysis apparatus (See at least Takeshi, ¶ [0086], FIG. 2) comprising: a light source (See at least Takeshi, ¶ [0086], FIG. 2, #113, "…an illumination portion 113…") configured to irradiate light on a sample of a subject (See at least Takeshi, ¶ [0086], FIG. 2, #113, "…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…"), the sample containing a cell having labeled target sites in different colors (e.g., different colors in ¶ [0044] of Takeshi) (See at least Takeshi, ¶ [0086], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…"); an imaging unit (See at least Takeshi, ¶ [0086], FIG. 2, #111, "…camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS…") configured to capture light from the labeled target site irradiated by the light source (See at least Takeshi, ¶ [0086], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…") and generate an image of a cell comprising at (e.g., a "positive" or "negative" cell state of a cell in ¶ [0167, 0169] of Takeshi) corresponding to the labeled target sites (See at least Takeshi, ¶ [0086], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…"); and a processing unit configured to process the image generated by the imaging unit by counting the bright spots for each of the colors in the image (See at least Takeshi, ¶ [0086, 0103, 0165], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…", "…After acquiring a target specimen image for each band, the controller 160 then acquires by the staining characteristics quantity acquisition portion 142 characteristics quantity of each staining at each pixel of the target specimen image for each band, to produce a separate image for each staining (a separate staining image) based on the characteristics quantity…", "…the controller 160 determines a cell state by the cell state judging portion 605 (step S515). In this cell state judging process, it is judged whether a cell state is negative or positive, based on the cell extracted in step S509 and the marker of each staining extracted in step S513. For example, it is judged that a cell state is negative when the marker number of one staining coincides with the marker number of the other staining in an extracted cell C as shown in FIG. 24(a)…"), comparing a combination of numbers of bright spots in different colors with a reference combination that is selected based on information of the subject (See at least Takeshi, ¶ [0086, 0103, 0163, 0165, 0168, 0170], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…", "…After acquiring a target specimen image for each band, the controller 160 then acquires by the staining characteristics quantity acquisition portion 142 characteristics quantity of each staining at each pixel of the target specimen image for each band, to produce a separate image for each staining (a separate staining image) based on the characteristics quantity…", "…the controller 160 causes the target region extracting portion 604 to extract cells, based on comparison of the characteristics quantity of cells intensified by the target region intensifying portion 603 with a threshold value (step S509)…", "…the controller 160 determines a cell state by the cell state judging portion 605 (step S515). In this cell state judging process, it is judged whether a cell state is negative or positive, based on the cell extracted in step S509 and the marker of each staining extracted in step S513. For example, it is judged that a cell state is negative when the marker number of one staining coincides with the marker number of the other staining in an extracted cell C as shown in FIG. 24(a)…", "…judging portion 147 determines whether the target specimen S is positive or negative…the positive degree of the specimen is stored as it is in the storage portion 150, as a reference value indicating the disease state of the target specimen S…", "…Dual CISH are identified and displayed, whereby a user such as a doctor can easily confirm whether the cell is positive or negative by his/her eyes. As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…"), and determining whether the cell in the image is an abnormal cell based on the selected reference combination (See at least Takeshi, ¶ [0086, 0103, 0163, 0165, 0168, 0170], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…", "…After acquiring a target specimen image for each band, the controller 160 then acquires by the staining characteristics quantity acquisition portion 142 characteristics quantity of each staining at each pixel of the target specimen image for each band, to produce a separate image for each staining (a separate staining image) based on the characteristics quantity…", "…the controller 160 causes the target region extracting portion 604 to extract cells, based on comparison of the characteristics quantity of cells intensified by the target region intensifying portion 603 with a threshold value (step S509)…", "…the controller 160 determines a cell state by the cell state judging portion 605 (step S515). In this cell state judging process, it is judged whether a cell state is negative or positive, based on the cell extracted in step S509 and the marker of each staining extracted in step S513. For example, it is judged that a cell state is negative when the marker number of one staining coincides with the marker number of the other staining in an extracted cell C as shown in FIG. 24(a)…", "…judging portion 147 determines whether the target specimen S is positive or negative…the positive degree of the specimen is stored as it is in the storage portion 150, as a reference value indicating the disease state of the target specimen S…", "…Dual CISH are identified and displayed, whereby a user such as a doctor can easily confirm whether the cell is positive or negative by his/her eyes. As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…"), wherein the processing unit acquires the information of the subject and selects as the reference combination: a first combination in response to the information of the subject indicating that the subject does not have a (See at least Takeshi, ¶ [0086, 0103, 0163, 0165, 0168, 0170], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…", "…After acquiring a target specimen image for each band, the controller 160 then acquires by the staining characteristics quantity acquisition portion 142 characteristics quantity of each staining at each pixel of the target specimen image for each band, to produce a separate image for each staining (a separate staining image) based on the characteristics quantity…", "…the controller 160 causes the target region extracting portion 604 to extract cells, based on comparison of the characteristics quantity of cells intensified by the target region intensifying portion 603 with a threshold value (step S509)…", "…the controller 160 determines a cell state by the cell state judging portion 605 (step S515). In this cell state judging process, it is judged whether a cell state is negative or positive, based on the cell extracted in step S509 and the marker of each staining extracted in step S513. For example, it is judged that a cell state is negative when the marker number of one staining coincides with the marker number of the other staining in an extracted cell C as shown in FIG. 24(a)…", "…judging portion 147 determines whether the target specimen S is positive or negative…the positive degree of the specimen is stored as it is in the storage portion 150, as a reference value indicating the disease state of the target specimen S…", "…Dual CISH are identified and displayed, whereby a user such as a doctor can easily confirm whether the cell is positive or negative by his/her eyes. As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…"); and a second combination in response to the information of the subject indicating that the subject has the predetermined chromosomal abnormality (See at least Takeshi, ¶ [0086, 0103, 0163, 0165, 0168, 0170], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…", "…After acquiring a target specimen image for each band, the controller 160 then acquires by the staining characteristics quantity acquisition portion 142 characteristics quantity of each staining at each pixel of the target specimen image for each band, to produce a separate image for each staining (a separate staining image) based on the characteristics quantity…", "…the controller 160 causes the target region extracting portion 604 to extract cells, based on comparison of the characteristics quantity of cells intensified by the target region intensifying portion 603 with a threshold value (step S509)…", "…the controller 160 determines a cell state by the cell state judging portion 605 (step S515). In this cell state judging process, it is judged whether a cell state is negative or positive, based on the cell extracted in step S509 and the marker of each staining extracted in step S513. For example, it is judged that a cell state is negative when the marker number of one staining coincides with the marker number of the other staining in an extracted cell C as shown in FIG. 24(a)…", "…judging portion 147 determines whether the target specimen S is positive or negative…the positive degree of the specimen is stored as it is in the storage portion 150, as a reference value indicating the disease state of the target specimen S…", "…Dual CISH are identified and displayed, whereby a user such as a doctor can easily confirm whether the cell is positive or negative by his/her eyes. As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…").


process the image captured generated by the imaging unit, wherein the processing unit acquires information of the subject and analyzes the cell based on the bright spot in the image and the acquired information of the subject (See at least Takeshi, ¶ [0086, 0103, 0132], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…", "…After acquiring a target specimen image for each band, the controller 160 then acquires by the staining characteristics quantity acquisition portion 142 characteristics quantity of each staining at each pixel of the target specimen image for each band, to produce a separate image for each staining (a separate staining image) based on the characteristics quantity…", "…a user such as a doctor can easily confirm markers by his/her eyes because only the markers stained by Dual CISH are identified and displayed if respective cells suffer from variation. Further…whether the marker state is positive or negative because a test result is identified and displayed such that a positive marker state and a negative marker state can be easily distinguished. As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…").
Takeshi teaches all the subject matters of the claimed inventive concept as expressed in the rejections above. However, the teachings are taught in separate embodiments.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeshi taught in separate embodiments for the desirable and advantageous purpose of meeting the demand for developing a technique which enables easily and precisely determining chromosome abnormality and gene amplification related to cancer or genetic disorder by bright field-observation such as Dual CISH and thereby acquiring information to support medical diagnosis, as discussed in Takeshi (See ¶ [0046]); thereby, helping to improve the overall system robustness and the quality of patient experience by meeting the demand for developing a technique which enables easily and precisely determining chromosome 

Regarding dependent claim 2, Takeshi teaches:
wherein the processing unit analyzes the cell based on a combination of the bright spots corresponding to the plurality of the target sites in the image and the acquired information of the subject (See at least Takeshi, ¶ [0086, 0103, 0132], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…", "…After acquiring a target specimen image for each band, the controller 160 then acquires by the staining characteristics quantity acquisition portion 142 characteristics quantity of each staining at each pixel of the target specimen image for each band, to produce a separate image for each staining (a separate staining image) based on the characteristics quantity…", "…a user such as a doctor can easily confirm markers by his/her eyes because only the markers stained by Dual CISH are identified and displayed if respective cells suffer from variation. Further…whether the marker state is positive or negative because a test result is identified and displayed such that a positive marker state and a negative marker state can be easily distinguished. As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…"), wherein the cell has a plurality of the target sites (See at least Takeshi, ¶ [0086, 0103, 0132], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…", "…After acquiring a target specimen image for each band, the controller 160 then acquires by the staining characteristics quantity acquisition portion 142 characteristics quantity of each staining at each pixel of the target specimen image for each band, to produce a separate image for each staining (a separate staining image) based on the characteristics quantity…", "…a user such as a doctor can easily confirm markers by his/her eyes because only the markers stained by Dual CISH are identified and displayed if respective cells suffer from variation. Further…whether the marker state is positive or negative because a test result is identified and displayed such that a positive marker state and a negative marker state can be easily distinguished. As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…")
Regarding dependent claim 3, Takeshi teaches:
wherein the information of the subject comprises a past examination result of the subject (See at least Takeshi, ¶ [0086, 0103, 0132], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…", "…After acquiring a target specimen image for each band, the controller 160 then acquires by the staining characteristics quantity acquisition portion 142 characteristics quantity of each staining at each pixel of the target specimen image for each band, to produce a separate image for each staining (a separate staining image) based on the characteristics quantity…", "…a user such as a doctor can easily confirm markers by his/her eyes because only the markers stained by Dual CISH are identified and displayed if respective cells suffer from variation. Further…whether the marker state is positive or negative because a test result is identified and displayed such that a positive marker state and a negative marker state can be easily distinguished. As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…").

Regarding dependent claim 4, Takeshi teaches:
wherein the information of the subject comprises a disease name of the subject (See at least Takeshi, ¶ [0086, 0103, 0132], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…", "…After acquiring a target specimen image for each band, the controller 160 then acquires by the staining characteristics quantity acquisition portion 142 characteristics quantity of each staining at each pixel of the target specimen image for each band, to produce a separate image for each staining (a separate staining image) based on the characteristics quantity…", "…a user such as a doctor can easily confirm markers by his/her eyes because only the markers stained by Dual CISH are identified and displayed if respective cells suffer from variation. Further…whether the marker state is positive or negative because a test result is identified and displayed such that a positive marker state and a negative marker state can be easily distinguished. As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…").

Regarding dependent claim 5, Takeshi teaches:
wherein the information of the subject comprises information indicating whether a performed transplantation caused a change in a chromosome of the subject (See at least Takeshi, ¶ [0086, 0103, 0132], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…", "…After acquiring a target specimen image for each band, the controller 160 then acquires by the staining characteristics quantity acquisition portion 142 characteristics quantity of each staining at each pixel of the target specimen image for each band, to produce a separate image for each staining (a separate staining image) based on the characteristics quantity…", "…a user such as a doctor can easily confirm markers by his/her eyes because only the markers stained by Dual CISH are identified and displayed if respective cells suffer from variation. Further…whether the marker state is positive or negative because a test result is identified and displayed such that a positive marker state and a negative marker state can be easily distinguished. As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…")
Regarding dependent claim 6, Takeshi teaches:
wherein the information of the subject comprises chromosomal abnormality (See at least Takeshi, ¶ [0086, 0103, 0132], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…", "…After acquiring a target specimen image for each band, the controller 160 then acquires by the staining characteristics quantity acquisition portion 142 characteristics quantity of each staining at each pixel of the target specimen image for each band, to produce a separate image for each staining (a separate staining image) based on the characteristics quantity…", "…a user such as a doctor can easily confirm markers by his/her eyes because only the markers stained by Dual CISH are identified and displayed if respective cells suffer from variation. Further…whether the marker state is positive or negative because a test result is identified and displayed such that a positive marker state and a negative marker state can be easily distinguished. As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…").

Regarding dependent claim 8, Takeshi teaches:
wherein the combination of the bright spots comprises a combination of the color and the number of the bright spots (See at least Takeshi, ¶ [0086, 0103, 0132], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…", "…After acquiring a target specimen image for each band, the controller 160 then acquires by the staining characteristics quantity acquisition portion 142 characteristics quantity of each staining at each pixel of the target specimen image for each band, to produce a separate image for each staining (a separate staining image) based on the characteristics quantity…", "…a user such as a doctor can easily confirm markers by his/her eyes because only the markers stained by Dual CISH are identified and displayed if respective cells suffer from variation. Further…whether the marker state is positive or negative because a test result is identified and displayed such that a positive marker state and a negative marker state can be easily distinguished. As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…").

Regarding dependent claim 9, Takeshi teaches:
a storage unit that stores a plurality of combinations of the bright spots (See at least Takeshi, ¶ [0086, 0103, 0132], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…", "…After acquiring a target specimen image for each band, the controller 160 then acquires by the staining characteristics quantity acquisition portion 142 characteristics quantity of each staining at each pixel of the target specimen image for each band, to produce a separate image for each staining (a separate staining image) based on the characteristics quantity…", "…a user such as a doctor can easily confirm markers by his/her eyes because only the markers stained by Dual CISH are identified and displayed if respective cells suffer from variation. Further…whether the marker state is positive or negative because a test result is identified and displayed such that a positive marker state and a negative marker state can be easily distinguished. As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…"), wherein the processing unit selects a combination of the bright spots corresponding to the information of the subject and the bright spots in the image (See at least Takeshi, ¶ [0086, 0103, 0132], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…", "…After acquiring a target specimen image for each band, the controller 160 then acquires by the staining characteristics quantity acquisition portion 142 characteristics quantity of each staining at each pixel of the target specimen image for each band, to produce a separate image for each staining (a separate staining image) based on the characteristics quantity…", "…a user such as a doctor can easily confirm markers by his/her eyes because only the markers stained by Dual CISH are identified and displayed if respective cells suffer from variation. Further…whether the marker state is positive or negative because a test result is identified and displayed such that a positive marker state and a negative marker state can be easily distinguished. As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…"), and determines an analysis result of the cell based on the selected combination of the bright spots (See at least Takeshi, ¶ [0086, 0103, 0132], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…", "…After acquiring a target specimen image for each band, the controller 160 then acquires by the staining characteristics quantity acquisition portion 142 characteristics quantity of each staining at each pixel of the target specimen image for each band, to produce a separate image for each staining (a separate staining image) based on the characteristics quantity…", "…a user such as a doctor can easily confirm markers by his/her eyes because only the markers stained by Dual CISH are identified and displayed if respective cells suffer from variation. Further…whether the marker state is positive or negative because a test result is identified and displayed such that a positive marker state and a negative marker state can be easily distinguished. As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…").

Regarding dependent claim 10, Takeshi teaches:
wherein the storage unit stores combinations of the bright spots for each measurement item (See at least Takeshi, ¶ [0086, 0103, 0132], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…", "…After acquiring a target specimen image for each band, the controller 160 then acquires by the staining characteristics quantity acquisition portion 142 characteristics quantity of each staining at each pixel of the target specimen image for each band, to produce a separate image for each staining (a separate staining image) based on the characteristics quantity…", "…a user such as a doctor can easily confirm markers by his/her eyes because only the markers stained by Dual CISH are identified and displayed if respective cells suffer from variation. Further…whether the marker state is positive or negative because a test result is identified and displayed such that a positive marker state and a negative marker state can be easily distinguished. As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…"); and the processing unit selects a measurement item and selects a combination of the bright spots corresponding to the measurement item (See at least Takeshi, ¶ [0086, 0103, 0132], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…", "…After acquiring a target specimen image for each band, the controller 160 then acquires by the staining characteristics quantity acquisition portion 142 characteristics quantity of each staining at each pixel of the target specimen image for each band, to produce a separate image for each staining (a separate staining image) based on the characteristics quantity…", "…a user such as a doctor can easily confirm markers by his/her eyes because only the markers stained by Dual CISH are identified and displayed if respective cells suffer from variation. Further…whether the marker state is positive or negative because a test result is identified and displayed such that a positive marker state and a negative marker state can be easily distinguished. As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…"), the information of the subject (See at least Takeshi, ¶ [0086, 0103, 0132, 0170], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…", "…After acquiring a target specimen image for each band, the controller 160 then acquires by the staining characteristics quantity acquisition portion 142 characteristics quantity of each staining at each pixel of the target specimen image for each band, to produce a separate image for each staining (a separate staining image) based on the characteristics quantity…", "…a user such as a doctor can easily confirm markers by his/her eyes because only the markers stained by Dual CISH are identified and displayed if respective cells suffer from variation. Further…whether the marker state is positive or negative because a test result is identified and displayed such that a positive marker state and a negative marker state can be easily distinguished. As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…", "…Dual CISH are identified and displayed, whereby a user such as a doctor can easily confirm whether the cell is positive or negative by his/her eyes.  As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…"), and the bright spots in the image (See at least Takeshi, ¶ [0086, 0103, 0132], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…", "…After acquiring a target specimen image for each band, the controller 160 then acquires by the staining characteristics quantity acquisition portion 142 characteristics quantity of each staining at each pixel of the target specimen image for each band, to produce a separate image for each staining (a separate staining image) based on the characteristics quantity…", "…a user such as a doctor can easily confirm markers by his/her eyes because only the markers stained by Dual CISH are identified and displayed if respective cells suffer from variation. Further…whether the marker state is positive or negative because a test result is identified and displayed such that a positive marker state and a negative marker state can be easily distinguished. As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…"), and determines an analysis result of the cell based on the selected combination of the bright spots (See at least Takeshi, ¶ [0086, 0103, 0132, 0170], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…", "…After acquiring a target specimen image for each band, the controller 160 then acquires by the staining characteristics quantity acquisition portion 142 characteristics quantity of each staining at each pixel of the target specimen image for each band, to produce a separate image for each staining (a separate staining image) based on the characteristics quantity…", "…a user such as a doctor can easily confirm markers by his/her eyes because only the markers stained by Dual CISH are identified and displayed if respective cells suffer from variation. Further…whether the marker state is positive or negative because a test result is identified and displayed such that a positive marker state and a negative marker state can be easily distinguished. As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…", "…Dual CISH are identified and displayed, whereby a user such as a doctor can easily confirm whether the cell is positive or negative by his/her eyes.  As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…").

Regarding dependent claim 11, Takeshi teaches:
a display unit (See at least Takeshi, ¶ [0086, 0103, 0132, 0170], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…", "…After acquiring a target specimen image for each band, the controller 160 then acquires by the staining characteristics quantity acquisition portion 142 characteristics quantity of each staining at each pixel of the target specimen image for each band, to produce a separate image for each staining (a separate staining image) based on the characteristics quantity…", "…a user such as a doctor can easily confirm markers by his/her eyes because only the markers stained by Dual CISH are identified and displayed if respective cells suffer from variation. Further…whether the marker state is positive or negative because a test result is identified and displayed such that a positive marker state and a negative marker state can be easily distinguished. As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…", "…Dual CISH are identified and displayed, whereby a user such as a doctor can easily confirm whether the cell is positive or negative by his/her eyes.  As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…"); wherein the processing unit causes the display unit to display a subject information receiving screen for receiving the information of the subject (See at least Takeshi, ¶ [0086, 0103, 0132, 0170], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…", "…After acquiring a target specimen image for each band, the controller 160 then acquires by the staining characteristics quantity acquisition portion 142 characteristics quantity of each staining at each pixel of the target specimen image for each band, to produce a separate image for each staining (a separate staining image) based on the characteristics quantity…", "…a user such as a doctor can easily confirm markers by his/her eyes because only the markers stained by Dual CISH are identified and displayed if respective cells suffer from variation. Further…whether the marker state is positive or negative because a test result is identified and displayed such that a positive marker state and a negative marker state can be easily distinguished. As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…", "…Dual CISH are identified and displayed, whereby a user such as a doctor can easily confirm whether the cell is positive or negative by his/her eyes.  As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…"), and acquires the information of the subject via the subject information receiving screen (See at least Takeshi, ¶ [0086, 0103, 0132, 0170], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…", "…After acquiring a target specimen image for each band, the controller 160 then acquires by the staining characteristics quantity acquisition portion 142 characteristics quantity of each staining at each pixel of the target specimen image for each band, to produce a separate image for each staining (a separate staining image) based on the characteristics quantity…", "…a user such as a doctor can easily confirm markers by his/her eyes because only the markers stained by Dual CISH are identified and displayed if respective cells suffer from variation. Further…whether the marker state is positive or negative because a test result is identified and displayed such that a positive marker state and a negative marker state can be easily distinguished. As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…", "…Dual CISH are identified and displayed, whereby a user such as a doctor can easily confirm whether the cell is positive or negative by his/her eyes.  As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…").

Regarding dependent claim 12, Takeshi teaches:
a communication unit for communicating with an external computer that stores the information of the subject (See at least Takeshi, ¶ [0086, 0103, 0132, 0170], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…", "…After acquiring a target specimen image for each band, the controller 160 then acquires by the staining characteristics quantity acquisition portion 142 characteristics quantity of each staining at each pixel of the target specimen image for each band, to produce a separate image for each staining (a separate staining image) based on the characteristics quantity…", "…a user such as a doctor can easily confirm markers by his/her eyes because only the markers stained by Dual CISH are identified and displayed if respective cells suffer from variation. Further…whether the marker state is positive or negative because a test result is identified and displayed such that a positive marker state and a negative marker state can be easily distinguished. As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…", "…Dual CISH are identified and displayed, whereby a user such as a doctor can easily confirm whether the cell is positive or negative by his/her eyes.  As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…"); wherein the processing unit acquires the information of the subject from the external computer via the communication unit (See at least Takeshi, ¶ [0086, 0103, 0132, 0170], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…", "…After acquiring a target specimen image for each band, the controller 160 then acquires by the staining characteristics quantity acquisition portion 142 characteristics quantity of each staining at each pixel of the target specimen image for each band, to produce a separate image for each staining (a separate staining image) based on the characteristics quantity…", "…a user such as a doctor can easily confirm markers by his/her eyes because only the markers stained by Dual CISH are identified and displayed if respective cells suffer from variation. Further…whether the marker state is positive or negative because a test result is identified and displayed such that a positive marker state and a negative marker state can be easily distinguished. As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…", "…Dual CISH are identified and displayed, whereby a user such as a doctor can easily confirm whether the cell is positive or negative by his/her eyes.  As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…").

Regarding dependent claim 16, Takeshi teaches:
the processing unit analyzes the cell and determines whether the cell is abnormal (See at least Takeshi, ¶ [0086, 0103, 0132, 0170], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…", "…After acquiring a target specimen image for each band, the controller 160 then acquires by the staining characteristics quantity acquisition portion 142 characteristics quantity of each staining at each pixel of the target specimen image for each band, to produce a separate image for each staining (a separate staining image) based on the characteristics quantity…", "…a user such as a doctor can easily confirm markers by his/her eyes because only the markers stained by Dual CISH are identified and displayed if respective cells suffer from variation. Further…whether the marker state is positive or negative because a test result is identified and displayed such that a positive marker state and a negative marker state can be easily distinguished. As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…", "…Dual CISH are identified and displayed, whereby a user such as a doctor can easily confirm whether the cell is positive or negative by his/her eyes.  As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…").

Regarding dependent claim 17, Takeshi teaches:
the processing unit determines whether the cell is abnormal based on whether a combination of bright spots corresponding to the labeled target site in the image matches a combination of bright spots corresponding to abnormal or normal cases corresponding to the information of the subject (See at least Takeshi, ¶ [0086, 0103, 0132, 0170], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…", "…After acquiring a target specimen image for each band, the controller 160 then acquires by the staining characteristics quantity acquisition portion 142 characteristics quantity of each staining at each pixel of the target specimen image for each band, to produce a separate image for each staining (a separate staining image) based on the characteristics quantity…", "…a user such as a doctor can easily confirm markers by his/her eyes because only the markers stained by Dual CISH are identified and displayed if respective cells suffer from variation. Further…whether the marker state is positive or negative because a test result is identified and displayed such that a positive marker state and a negative marker state can be easily distinguished. As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…", "…Dual CISH are identified and displayed, whereby a user such as a doctor can easily confirm whether the cell is positive or negative by his/her eyes.  As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…").

Regarding dependent claim 18, Takeshi teaches:
a display unit (See at least Takeshi, ¶ [0086, 0103, 0132, 0170], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…", "…After acquiring a target specimen image for each band, the controller 160 then acquires by the staining characteristics quantity acquisition portion 142 characteristics quantity of each staining at each pixel of the target specimen image for each band, to produce a separate image for each staining (a separate staining image) based on the characteristics quantity…", "…a user such as a doctor can easily confirm markers by his/her eyes because only the markers stained by Dual CISH are identified and displayed if respective cells suffer from variation. Further…whether the marker state is positive or negative because a test result is identified and displayed such that a positive marker state and a negative marker state can be easily distinguished. As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…", "…Dual CISH are identified and displayed, whereby a user such as a doctor can easily confirm whether the cell is positive or negative by his/her eyes.  As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…"); wherein the processing unit calculates a number or a ratio of abnormal cells in the sample and causes a calculation result to be displayed on the display unit (See at least Takeshi, ¶ [0086, 0103, 0132, 0170], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…", "…After acquiring a target specimen image for each band, the controller 160 then acquires by the staining characteristics quantity acquisition portion 142 characteristics quantity of each staining at each pixel of the target specimen image for each band, to produce a separate image for each staining (a separate staining image) based on the characteristics quantity…", "…a user such as a doctor can easily confirm markers by his/her eyes because only the markers stained by Dual CISH are identified and displayed if respective cells suffer from variation. Further…whether the marker state is positive or negative because a test result is identified and displayed such that a positive marker state and a negative marker state can be easily distinguished. As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…", "…Dual CISH are identified and displayed, whereby a user such as a doctor can easily confirm whether the cell is positive or negative by his/her eyes.  As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…").

Regarding dependent claim 19, Takeshi teaches:
a display unit; wherein the processing unit analyzes each of a plurality of cells included in the sample (See at least Takeshi, ¶ [0086, 0103, 0132, 0170], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…", "…After acquiring a target specimen image for each band, the controller 160 then acquires by the staining characteristics quantity acquisition portion 142 characteristics quantity of each staining at each pixel of the target specimen image for each band, to produce a separate image for each staining (a separate staining image) based on the characteristics quantity…", "…a user such as a doctor can easily confirm markers by his/her eyes because only the markers stained by Dual CISH are identified and displayed if respective cells suffer from variation. Further…whether the marker state is positive or negative because a test result is identified and displayed such that a positive marker state and a negative marker state can be easily distinguished. As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…", "…Dual CISH are identified and displayed, whereby a user such as a doctor can easily confirm whether the cell is positive or negative by his/her eyes.  As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…"); calculates a number or a ratio of the cells that do not match the combination of the bright spots in both abnormal and normal cases (See at least Takeshi, ¶ [0086, 0103, 0132, 0170], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…", "…After acquiring a target specimen image for each band, the controller 160 then acquires by the staining characteristics quantity acquisition portion 142 characteristics quantity of each staining at each pixel of the target specimen image for each band, to produce a separate image for each staining (a separate staining image) based on the characteristics quantity…", "…a user such as a doctor can easily confirm markers by his/her eyes because only the markers stained by Dual CISH are identified and displayed if respective cells suffer from variation. Further…whether the marker state is positive or negative because a test result is identified and displayed such that a positive marker state and a negative marker state can be easily distinguished. As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…", "…Dual CISH are identified and displayed, whereby a user such as a doctor can easily confirm whether the cell is positive or negative by his/her eyes.  As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…"); and displays a reanalysis acceptance screen for accepting an instruction to reanalyze an analyzed cell(See at least Takeshi, ¶ [0086, 0103, 0132, 0170], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…", "…After acquiring a target specimen image for each band, the controller 160 then acquires by the staining characteristics quantity acquisition portion 142 characteristics quantity of each staining at each pixel of the target specimen image for each band, to produce a separate image for each staining (a separate staining image) based on the characteristics quantity…", "…a user such as a doctor can easily confirm markers by his/her eyes because only the markers stained by Dual CISH are identified and displayed if respective cells suffer from variation. Further…whether the marker state is positive or negative because a test result is identified and displayed such that a positive marker state and a negative marker state can be easily distinguished. As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…", "…Dual CISH are identified and displayed, whereby a user such as a doctor can easily confirm whether the cell is positive or negative by his/her eyes.  As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…"); and the analyzed cell is reanalyzed based on the subject information of the subject in response to an on acceptance of the instruction for reanalysis (See at least Takeshi, ¶ [0086, 0103, 0132, 0170], FIG. 2, #113, "…image acquisition portion 110 acquires a multiband image (6 band image in the present embodiment) of a target stained specimen (which will be referred to as a "target specimen" hereinafter) by a microscope…the image acquisition portion 110 includes: a RGB camera 111 equipped with an image pickup element such as CCD (charge coupled devices) or CMOS (complementary metal oxide semiconductor); a specimen holding portion 112 on which a target specimen S is placed; an illumination portion 113 for illuminating the target specimen S on the specimen holding portion 112 by transmitted light; an optical system 114 including a microscope object lens for concentrating transmitted light from the target specimen S for imaging; and a filter portion 115 for restricting a wavelength range of light to be imaged to a predetermined range…", "…After acquiring a target specimen image for each band, the controller 160 then acquires by the staining characteristics quantity acquisition portion 142 characteristics quantity of each staining at each pixel of the target specimen image for each band, to produce a separate image for each staining (a separate staining image) based on the characteristics quantity…", "…a user such as a doctor can easily confirm markers by his/her eyes because only the markers stained by Dual CISH are identified and displayed if respective cells suffer from variation. Further…whether the marker state is positive or negative because a test result is identified and displayed such that a positive marker state and a negative marker state can be easily distinguished. As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…", "…Dual CISH are identified and displayed, whereby a user such as a doctor can easily confirm whether the cell is positive or negative by his/her eyes.  As a result, it is possible to easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease…").










Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O. OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kim Vu can be reached on (571) 272 -3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666